             Case 1:20-cv-01243-JPO-RWL Document 9
                                                 8 Filed 04/23/20
                                                         04/21/20 Page 1 of 1




                                                LAW OFFICES OF

                              FULLER, FULLER & ASSOCIATES, P.A.                                   4/23/2020
                                                     SUITE 502
                                           12000 BISCAYNE BOULEVARD
                                           NORTH MIAMI, FLORIDA 33181

                                                MAIN (305) 891-5199
                                              FACSIMILE (305) 893-9505




                                               April 21, 2020

      Via Electronic Mail:

      The Honorable J. Paul Oetken
      United States District Judge
      Southern District of New York
      40 Foley Square
      New York, NY 10007

      Re:    Swartz v. Seaport Heights, LLC
             Case No: 1:20-cv-01243-JPO

      Your Honor:

      This correspondence represents a first request for adjournment of the telephonic initial pretrial
      conference scheduled for May 6, 2020, at 2:30 p.m.

      A response to the Complaint was due on March 25, 2020, but has not yet been filed. We have
      reached out to the Defendant via U.S. Mail and certified mail, and left a telephone message, in
      the hope that Defendant will respond to the Complaint.

      Accordingly, it is respectfully requested that the initial conference be adjourned for sixty (60)
      days, to allow ample time for the Defendant to respond.

      We hope Your Honor is well and appreciate the Court’s consideration.

                                                       Respectfully,

                                                       FULLER, FULLER & ASSOCIATES, P.A.
Granted. The initial pretrial conference
shall be rescheduled for July 6, 2020
 at 9:30 a.m.                                          Lawrence A. Fuller
                                                       Lawrence A. Fuller

                                      4/23/2020
